Citation Nr: 1619506	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-18 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes, to include as due to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1974 to April 1977.  He also served in the Reserves following his discharge from service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision found that the Veteran had not submitted sufficient new and material evidence to reopen his claims of entitlement to service connection for hypertension and diabetes mellitus.

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The Board previously considered this appeal in March 2014.  The claims for service connection were reopened and were remanded for further evidentiary development.  That development was completed, and the case returned to the Board for further appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably existed prior to service, but was not aggravated during service.

2.  Diabetes did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claims for Service Connection

The Veteran contends that he developed hypertension and diabetes as a result of service.  Specifically, the Veteran claims that his diabetes is a result of his hypertension.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue is noted at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease underwent an increase in severity due to the natural progress of the disease during wartime service or peacetime service after December 31, 1946.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 2003).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Hypertension and diabetes are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b)  based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these service connection claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a certain chronic disease, including diabetes mellitus and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

First, the evidence of record clearly and unmistakably demonstrates that the Veteran was diagnosed with hypertension prior to entering service.  

The Veteran's October 1973 service entrance examination showed blood pressure readings of 194/96, 168/98, 148/92, and 152/92.  Service treatment records show that the Veteran's blood pressure was recorded over a consecutive three-day period in April 1974 and revealed the following: 140/90 and 136/86; 132/86 and 128/82; as well as 130/88 and 130/88.  On his March 1977 separation from service, the Veteran's blood pressure was 130/90.  There is no evidence of treatment or a diagnosis for diabetes during service.

Private clinical records from 1987 show that the Veteran's blood pressure was 160/104.  In October 1995, the Veteran had a history of having diabetes for 10 years and also a history of hypertension.  

Private clinical records from 2000 to 2003 show treatment for hypertension and diabetes.  

Private clinical records from February 1981 show that the Veteran's blood pressure was 170/92; in September 1982 it was 150/86; in January 1984 it was 130/74; in May 1985 it was 130/75; and in October 1986 it was 162/100.  In May 1992, there were diagnoses of diabetes and hypertension.  

On VA general medical examination in November 2003, it was reported that the Veteran had served in the army reserves from 1977 to 1980.  He reported previous difficulties with hypertension on active duty and, while he was evaluated for this condition during service, he was not treated for it.  He also related that diabetes was diagnosed in 1985.  After a physical examination, the pertinent diagnoses were hypertension and diabetes, both under poor control.  

The Veteran received another VA examination in June 2014.  The examiner noted that the Veteran has been diagnosed with hypertension "since at least 1974" and that his diabetes was diagnosed in 1985.  After a review of the evidence and physical examination of the Veteran, the examiner opined that the Veteran's hypertension "clearly and unmistakably existed prior to service" and was "not aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner reasoned that the Veteran's blood pressure on entry into service was within the range of 194/96 and 148/92, which was higher than his current readings of 140/88 and 150/100.  He stated, "The Veteran has had no sequelae due to his hypertension while on active duty and therefore was not aggravated beyond its natural progression."  Additionally, he opined that the Veteran's diabetes was less likely than not incurred in or caused by service because it "did not develop until at least 1985," which he stated was "well after his military service and therefore not connected."  The Board notes that even though the Veteran exclusively raised his service connection claim for diabetes as caused by hypertension, this VA examiner also opined that the Veteran's diabetes is not directly related to service because he was not diagnosed with this disease until 1985.  The Board finds this entire medical opinion highly probative because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation concerning the relationship between his current conditions and his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In April 2012, the Veteran testified at a Board hearing before the undersigned.  He explained that he was first diagnosed with hypertension at his entrance examination.  See Board Hearing Transcript, 4.  He had been told that it could be controlled with diet and exercise.  Id.  During service, when running or exercising, his blood pressure stayed normal.  He did not recall whether his blood pressure was elevated at the time of his service discharge examination.  He said that he had first seen a civilian physician for hypertension in about 1985.  The private physician had then put the Veteran on medication for this condition.  The Veteran explained that he has been on hypertensive medication ever since, but his blood pressure still fluctuated at times.  Id. at 6.  During service, the Veteran said that he had not had his blood pressure checked on a regular basis, but he did recall that it was checked on one occasion when he went to a hospital.  However, he did not remember the result of this blood pressure check because he was not given this information.  Id. at 7.  

The Veteran testified that over the years he had developed diabetes, which he believed had first been diagnosed in about 1985 by a private physician.  Id. at 6.  He could not recall if this private physician had told him that his diabetes was caused by hypertension.  Id. at 7.  He felt that due to his current diabetes he also now had sleep apnea and kidney disease.  Id. at 8.

Prior to the diagnosis in the 1980's, relative to hypertension, he had had headaches and relative to diabetes, he had had weakness and had frequently urinated, and was also thirsty.  Id. at 11-2.  He also had headaches during active service when he exercised.  Id. at 12.  He had been told by military physicians to exercise, including running, to keep his hypertension under control.  Id. at 13.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of hypertension or diabetes.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Hypertension and diabetes are medically complex disease processes because of their multiple etiologies, requires specialized testing required diagnosing, and manifesting symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current hypertension and diabetes are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran. 

Additionally, the symptoms of hypertension and diabetes may overlap with other disorders.  To differentiate issues attributable to hypertension and diabetes from issues due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of hypertension and diabetic issues, as well as knowledge of all possible etiologies of these diseases, not just observable symptoms.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of hypertension and diabetes.  Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current hypertension or diabetes and service.  Furthermore, the Veteran has not stated that his preexisting hypertension was aggravated during service and he is not competent to show that his diabetes diagnosis is related to his hypertension.  In conclusion, there is no competent evidence of record suggesting a causal relationship between the Veteran's diseases and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's lay statements.

After a full review of the record, the weight of the evidence demonstrates that the Veteran's hypertension clearly and unmistakably existed upon entry into service, but was not aggravated during his time in service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board acknowledges that the June 2014 VA examiner was incorrectly asked by the RO to answer whether the Veteran's hypertension is related to his diabetes.  Instead, the examiner should have been asked to determine whether the Veteran's diabetes is related to his hypertension.  Regardless, the Veteran's service connection claim for diabetes has been raised exclusively as due to his hypertension.  As such, the Board will adjudicate this claim only on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record).  

Based on the evidence above, the Veteran's service connection claim for diabetes as due to his hypertension is denied as a matter of law because he is not entitled to service connection for hypertension.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, the regulations permitting secondary service connection are inapplicable.  See 38 C.F.R. § 3.310(a).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in June 2014.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in April 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in March 2014.  The Board instructed the AOJ to obtain a VA examinations and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  The Board acknowledges that the June 2014 VA examiner was incorrectly asked by the RO to answer whether the Veteran's hypertension is related to his diabetes.  Instead, the examiner should have been asked to determine whether the Veteran's diabetes is related to his hypertension as instructed in the Board's prior remand.  Regardless, the Veteran's service connection claim for diabetes has been raised exclusively as due to his hypertension.  As such, the Board adjudicated this claim only on a secondary basis.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall, supra. (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes, to include as due to hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


